Title: To James Madison from John Hurt, 4 January 1792
From: Hurt, John
To: Madison, James


Dear SirColo. Marshalls near LexingtonJan 4th. 1792
The enclosed papers I intended to have copied & sent to the President—but for want of paper, the being much indisposed & not expecting to have another opportunity by whom I should chuse to trust them; I send them to you in the careless manner you find them.
If on a perusal of them you think they contain any thing worth his seeing please to make the proper apology & lay them before him—but if on the contrary you should not think them of any utility, I must request the favor of you to commit them to the fire without shewing them to any other person on earth. I beg leave to introduce Capt. Trueman to you as a worthy man & a good Soldier. I am Dear Sir with much respect Your Most humble Servant
John Hurt
